Citation Nr: 0638696	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a neck injury.  

2.  Entitlement to service connection for the claimed 
residuals of a thoracic spine injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in November 2004 
for additional development of the record.  



FINDINGS OF FACT

1.  The currently demonstrated cervical spine disability 
manifested by the surgical residuals of disc disease is shown 
as likely as to be due to a neck injury sustained during 
service.  

2.  The veteran is not shown to have a thoracic spine 
disorder due to any event or incident of his period of active 
service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
cervical spine disability manifested by the surgical 
residuals of disc disease is due an injury that was incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).  

2.  The veteran does not have a thoracic spine disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an August 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In the present case, the veteran's service medical records do 
not reflect complaints or findings pertaining to a neck or 
thoracic spine disorder.  

Subsequent to service, the veteran first reported a history 
of several back injuries when treated by a private doctor in 
October 1993.  He specifically described swelling and 
stiffness in the neck during the same month and was treated 
for pain in the posterior cervical region in November 1993.  

In February 1994, a private MRI revealed degenerative disc 
disease of the cervical spine.  Subsequently, in May 1994, 
the veteran underwent fusion of the cervical spine.  He was 
later treated for complaints of back pain in July 1995.  In 
February 2000, he underwent further cervical fusion of C4, 
C5, and C6.  

A June 2002 private doctor's statement indicates that the 
veteran had been treated for neck pain, neck stiffness, and 
upper thoracic pain.  Muscle spasms were noted as well.  The 
doctor who provided this statement indicated that he had 
treated the veteran since June 1988.  

During his May 2003 and April 2004 VA hearings, the veteran 
asserted that his neck and thoracic spine disabilities were 
caused by an in-service injury resulting from his falling off 
of the wing of a plane during service.  He indicated that 
this injury had not been documented, however.  His assertions 
are also supported by December 2002 lay statements from three 
of his relatives.  

Following the Board's November 2004 remand, the veteran was 
afforded VA examinations in November 2005 and March 2006.  

The November 2005 examination confirmed the presence of 
symptomatic residuals of a posterior fusion and a failed 
anterior fusion of the cervical spine from the C3 to C6 
vertebrae.  

In the March 2006 VA examination report, the examiner also 
rendered a diagnosis of chronic strain of the thoracic area 
of the back, and the x-ray studies revealed calcified lymph 
nodes of the right hilar region and an otherwise normal 
thoracic spine.  

The examiner further commented that "the fall from the 
aircraft in September 1971 created two problems which led to 
two attempts at a cervical fusion (the posterior fusion was 
finally successful) and the chronic upper back strain."  

In June 2006, the VA examiner who had conducted the March 
2006 examination clarified his prior opinion.  He noted that 
he had reviewed the claims file and could not find a report 
concerning the veteran's fall off a plane's wing.  

Nevertheless, based on the veteran's description of the 
injury, it was the opinion of the examiner that his cervical 
spine disability was "as likely as not" due to the fall 
from the wing of the aircraft in 1971.  

At the same time, the VA examiner noted the thoracic spine x-
rays results from the March 2006 VA examination and opined 
that the veteran had chronic strain of the thoracic spine 
"which [was] not related to" the 1971 accident.  

The Board has reviewed the aforementioned medical records and 
finds that there is competent evidence relating his current 
neck disorder to an injury in service.  While this particular 
injury is not documented in the claims file, the veteran is 
competent to testify as to his recollections of the injury.  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

As indicated, the VA examiner who conducted the March 2006 
examination accepted the veteran's description of his in-
service injury and determined that it was at least as likely 
as not that the current cervical spine disability was due to 
the reported injury.  The Board is mindful that the claims 
file contains no competent medical opinion suggesting the 
contrary.  

Based on the favorable 2006 medical opinion and the absence 
of conflicting conclusions, the Board finds that the evidence 
of record supports the claim for service connection for 
residuals of a neck injury.  

As to the claimed thoracic spine disorder, however, the VA 
examiner who examined the veteran in March 2006 noted the 
absence of objective thoracic spine disability findings on x-
ray study and concluded that the current strain of the 
thoracic spine was not etiologically related to service.  

Moreover, the claims file contains no other medical evidence 
addressing the etiology of this disorder, and, in view of 
this, the Board is particularly mindful of the fact that the 
veteran was not treated for complaints pertinent to the 
thoracic spine for over a decade following separation from 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim for 
service connection for residuals of a thoracic spine injury.  

Currently, the only evidence of record supporting the 
veteran's claim for service connection for residuals of a 
thoracic spine injury is lay evidence, including his hearing 
testimony and the lay statements from multiple relatives.

None of these individuals, however, has been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  

Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the evidence supports the claim of service 
connection for residuals of a neck injury, and that claim is 
granted in full.  At the same time, the preponderance of the 
evidence is against the claim of service connection for 
residuals of a thoracic spine injury, and the appeal in this 
regard must be denied.  

In reaching the latter determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a cervical spine disability manifested 
the surgical residuals of disc disease is granted.  

Service connection for the residuals of a thoracic spine 
injury is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


